WAYNE WRAY,                               )
                                          )
       Plaintiff/Appellant,               )
                                          )   Appeal No.
                                          )   01-A-01-9509-PB-00392
VS.                                       )
                                          )   Lawrence Probate
                                          )   No. 9820
ESTATE OF JAMES FRANKLIN                  )
WRAY, LEIGH ANN WRAY,
ADMINISTRATRIX,
                                          )
                                          )                      FILED
                                          )
       Defendant/Appellee.                )                      May 22, 1996

                                                             Cecil W. Crowson
                                                            Appellate Court Clerk
                      COURT OF APPEALS OF TENNESSEE
                        MIDDLE SECTION AT NASHVILLE



APPEALED FROM THE PROBATE COURT OF LAWRENCE COUNTY
AT LAWRENCEBURG, TENNESSEE

THE HONORABLE LEE A. ENGLAND, JUDGE




RANDY HILLHOUSE
FREEMON AND HILLHOUSE
327 W. Gaines Street
P. O. Box 787
Lawrenceburg, Tennessee 38464
       Attorney for Plaintiff/Appellant

BEN BOSTON
CHRISTOPHER V. SOCKWELL
BOSTON, BATES & HOLT
235 Waterloo Street
P. O. Box 357
Lawrenceburg, Tennessee 38464
       Attorneys for Defendant/Appellee




                              REVERSED AND REMANDED




                                              BEN H. CANTRELL, JUDGE


CONCUR:
LEWIS, J.
KOCH, J.
                                 OPINION


              The issue in this case is whether the documents signed when the

appellant loaned his son the money to buy an automobile gave the appellant an

enforceable security interest in the car. The trial judge held that the appellant did not

have a security interest. We reverse.



                                           I.



              In January of 1992 the appellant, Wayne Wray, attended an automobile

auction with his son, James Franklin Wray. Wayne Wray furnished the money, and

his son bought a 1986 Chevrolet Camaro. The bill of sale, on a printed form and

signed by James Wray, included a handwritten note as follows: (Wayne Wray first

lienholder $4500 payable on demand)(no interest).” The application for a certificate

of title, also signed by James Wray, indicated that Wayne Wray was the first

lienholder. The certificate of title issued by the state of Alabama designated Wayne

Wray as the holder of a first lien. All three documents included a description of the

car.



              James Wray died intestate in 1993. Wayne Wray filed a claim against

his son’s estate and sought to repossess the car, claiming a perfected security interest

in it. The probate judge allowed a $4500 claim but denied possession to Mr. Wray.

The court’s final judgment contains a conclusion that the documents signed by the

deceased do not give Mr. Wray a security interest in the Camaro.




                                          -2-
                                            II.



              A security interest is defined in Tenn. Code Ann. § 47-1-201(37) as “an

interest in personal property or fixtures which secures payment or performance of an

obligation.” In order to create a security interest in property that is not in the

possession of the secured party, Tenn. Code Ann. § 47-9-203(1)(a) requires that the

debtor sign a “security agreement” containing a description of the collateral. A

“security agreement” is defined in Tenn. Code Ann. § 47-9-105(1)(l) as “an agreement

which creates or provides for a security interest.”



              None of the documents signed by James Wray is a formal security

agreement.     But the Code does not require such formality.           Other less formal

documents, standing alone or in various combinations, have been held to satisfy the

requirements of § 47-9-203. See James J. White and Robert S. Summers Uniform

Commercial Code § 23-3. A note together with a financing statement successfully

created a security interest in growing crops. Evans v. Everett, 279 N.C. 352, 183
S.E.2d 109 (1971). A financing statement alone may suffice if it contains a description

of the collateral and is signed by the debtor. Cookeville Production Credit Association

v. Frazier, 16 Bankr. 674 (M.D. Tenn. 1981). And, in a case similar to this one, the

Illinois Court of Appeals held that an application for a certificate of title, signed by the

debtor and containing a description of the collateral, created a security interest in the

house trailer described in the application. Peterson v. Ziegler, 350 N.E.2d 356, 39 Ill.

App. 3d 379 (1976).



              In this case James Wray signed the application for the certificate of title

and the bill of sale, each containing a description of the car. Either document

standing alone might suffice to create a security interest, but we think that together

they show an unequivocal intent to give Wayne Wray a security interest in the 1986

Camaro. The security interest was duly perfected by noting it on the title. See


                                           -3-
Associates Capital Corp. V. Cookeville P.C.A., 569 S.W.2d 474 (Tenn. App. 1978);

Tenn. Code Ann. § 55-3-137.



             The judgment of the court below is reversed and the cause is remanded

to the Probate Court of Lawrence County for further proceedings in accordance with

this opinion. Tax the costs on appeal to the appellee.




                                        _______________________________
                                        BEN H. CANTRELL, JUDGE



CONCUR:



______________________________
SAMUEL L. LEWIS, JUDGE



______________________________
WILLIAM C. KOCH, JR., JUDGE




                                       -4-